DETAILED ACTION
This Office action is a response to an Application No. 17/070,890 filed on 10/14/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 10/14/2020 are acceptable for examination proceedings.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth “at least one monitor”, “at least one optimizer”, “at least one post-optimization processing unit”, “performance verification module”, “rollback module”, “dynamic re-optimization module”, and “passive network monitor” in claims 1-11 and 13-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the limitation(s) “at least one monitor”, “at least one optimizer”, “at least one post-optimization processing unit”, “performance verification module”, “rollback module”, “dynamic re-optimization module”, and “passive network monitor”, the corresponding structure(s) can be found at FIG. 34, published specification ¶ [0237], System memory 3404 may include… one or more programming modules 3406 and programming module 3406 may include 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakadia et al. (US 8,917,607 B2) hereinafter “Kakadia”.

Regarding claim 1, Kakadia discloses a device for facilitating optimizing of a network connection established between the device and one server through at least one network, wherein the device comprises at least one network connection interface configured to establishing the network connection with the one server (see FIG. 2 and 3; see Col. 5, lines 30-46, network switch device includes a communication interface using any suitable communication technologies, see Col. 6, lines 1-6, communication interface include interfaces/ports), wherein the device comprises:
at least one monitor configured for collecting at least one network information associated with the network connection from the at least one network connection interface (see FIG. 1 and 2, communication interface; see Col. 5, line63 to Col. 6, lines 1-6, communication interface to perform one or more of the functions of communication facility including transmitting and receiving communications/data); and
(see FIG. 1 and 2, monitoring facility), wherein the at least one optimizer is configured for:
profiling each frequency channel of a plurality of frequency channels associated with at least one network connection interface based on the collecting, wherein the at least one network connection interface establishes the network connection using at least one frequency channel of the plurality of frequency channels and at least one communication layer parameter of at least one communication layer associated with the at least one network connection interface (see FIG. 4; see Col. 6, lines 36-47, see Col. 8, lines 20-32, monitoring performance of a plurality of network paths);
determining at least one optimal frequency channel of the plurality of frequency channels based on the profiling (see FIG. 4; see Col. 4, lines 26-54, see Col. 6, lines 36-47, see Col. 11, lines 12-19, determining/selecting an optimal one of the plurality of network paths based on monitored performance); and
determining at least one optimal communication layer parameter of the at least one communication layer based on the profiling, wherein the at least one network connection interface is configured for establishing the network connection using the at least one optimal frequency channel and the at least one optimal communication layer parameter (see FIG. 4; see Col. 4, lines 26-54, see Col. 6, lines 36-47, see Col. 11, lines 12-19, determining/selecting an optimal one of the plurality of network paths based on monitored performance parameters of one or more layer-network paths over which to forward data traffic).

Regarding claim 2, Kakadia discloses further comprising at least one post-optimization processing unit communicatively coupled with the at least one optimizer (see FIG. 1 and 2; see Col. 4, lines 26-54, see Col. 6, lines 36-47, monitoring module to perform one or more of the functions of monitoring facility), wherein the at least one post-optimization processing unit is configured for:
receiving at least one first network performance metric associated with the network connection established using the at least one frequency channel and the at least one communication layer parameter from the at least one network connection interface (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, path data including data representative of monitored performance metrics for paths);
receiving at least one second network performance metric associated with the network connection established using the at least one optimal frequency channel and the at least one optimal communication layer parameter from the at least one network connection interface (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, path data including data representative of monitored performance metrics for paths);
analyzing the at least one first network performance metric and the at least one second network performance metric (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, a path comparison table is maintained and updated based on monitored performance of one or more network paths); and
determining an optimization of the network connection based on the analyzing, wherein the at least one network connection interface is configured for modifying the network connection based on the determining of the optimization (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, a path comparison table is maintained and updated based on monitored performance of one or more network paths).

Regarding claims 3 and 15, Kakadia discloses wherein the at least one post-optimization processing unit comprises at least one performance verification module (see FIG. 1 and 2; see Col. 4, lines 26-54, see Col. 6, lines 36-47, monitoring module to perform one or more of the functions of monitoring facility), wherein the at least one performance verification module is configured for:
performing at least one ping for the one server using the at least one network connection interface (see FIG. 5; see Col. 8, lines 33-42, transmitting a ping message);
determining at least one latency corresponding to the at least one ping based on the performing (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter based on the response to the ping message); and
storing the at least one latency (see FIG. 5 and 6; see Col. 9, lines 51-67, maintaining and updating path comparison table including a latency parameter).

Regarding claim 4, Kakadia discloses wherein the at least one post-optimization processing unit comprises at least one rollback module communicatively coupled with the at least one performance verification module (see FIG. 1 and 2; see Col. 4, lines 26-54, see Col. 6, lines 36-47, monitoring module to perform one or more of the functions of monitoring facility), wherein the at least one rollback module is configured for:
analyzing the at least one latency associated with the at least one optimal frequency channel (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter);
determining a rollback condition for at least one communication layer based on the analyzing (see FIG. 5 and 6; see Col. 9, lines 51-67, maintaining and updating path comparison table including a latency parameter); and
(see FIG. 5 and 6; see Col. 9, lines 51-67, maintaining and updating path comparison table including a latency parameter).

Regarding claims 6 and 16, Kakadia discloses wherein the at least one monitor comprises at least one passive network monitor (see FIG. 1 and 2, communication interface; see Col. 5, line63 to Col. 6, lines 1-6, communication interface to perform one or more of the functions of communication facility including transmitting and receiving communications/data), wherein the at least one passive network monitor is configured for:
issuing at least one command to at least one virtual device of the device (see FIG. 5; see Col. 8, lines 33-42, transmitting a ping message; see Col. 7, lines 56-59, virtual local area networks); and
extracting at least one network parameter for the each frequency channel from the at least one virtual device based on the issuing, wherein the at least one network information comprises the at least one network parameter (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter based on the response to the ping message; see Col. 7, lines 56-59, virtual local area networks).

Regarding claims 8 and 18, Kakadia discloses wherein the at least one network information comprises at least one channel information associated with the each frequency channel, wherein the at least one optimizer comprises at least one bandwidth estimator, wherein the at least one bandwidth estimator is configured for:
analyzing at least one channel information (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter);
determining a bandwidth of the each frequency channel based on the analyzing (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter, see Col. 10, lines 19-38, bandwidth capacities); and
generating a bandwidth index for the each frequency channel based on the determining, wherein at least one of the determining of the at least one optimal frequency channel based on the generating (see FIG. 6; see Col. 10, lines 19-38, values of congestion parameters normalized to account for differences in bandwidth capacities).

Regarding claim 9, Kakadia discloses wherein the at least one network information comprises at least one application information associated with at least one application executed on the device, wherein the at least one optimizer comprises at least one frequency channel optimizer, wherein the at least one frequency channel optimizer is configured for:
analyzing the at least one application information (see Col. 4, line 54 to Col. 5, lines 1-4, a particular application);
determining at least one bandwidth requirement for the least one application based on the analyzing (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter, see Col. 10, lines 19-38, bandwidth capacities); and
(see FIG. 4; see Col. 4, lines 26-54, see Col. 6, lines 36-47, see Col. 11, lines 12-19, determining/selecting an optimal one of the plurality of network paths based on monitored performance parameters using path comparison table; see FIG. 6; see Col. 10, lines 19-38, values of congestion parameters normalized to account for differences in bandwidth capacities).

Regarding claims 10 and 19, Kakadia discloses wherein the at least one network information comprises at least one channel measurement associated with the each frequency channel, wherein the at least one optimizer comprises at least one latency estimator, wherein the at least one latency estimator is configured for:
analyzing the at least one channel measurement (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter);
determining a latency associated with the each frequency channel based on the analyzing (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter); and
generating a latency score for the each frequency channel based on the determining, wherein at least one of the determining of the at least one optimal frequency channel based on the generating (see FIG. 5 and 6; see Col. 9, lines 51-67, maintaining and updating path comparison table including a latency parameter).

Regarding claim 11, Kakadia discloses wherein the at least one network information comprises at least one application information associated with at least one application executed on the device, wherein the at least one optimizer comprises at least one frequency channel optimizer, wherein the at least one frequency channel optimizer is configured for:
analyzing the at least one application information (see Col. 4, line 54 to Col. 5, lines 1-4, a particular application);
determining at least one latency requirement for the at least one application based on the analyzing (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter); and
selecting at least one primary frequency channel of the plurality of frequency channels based on the determining of the at least one latency requirement, wherein each primary frequency channel of the at least one primary channel is characterized by the latency score, wherein the determining of the at least one optimal frequency channel is based on the selecting (see FIG. 4; see Col. 4, lines 26-54, see Col. 6, lines 36-47, see Col. 11, lines 12-19, determining/selecting an optimal one of the plurality of network paths based on monitored performance parameters using path comparison table; see FIG. 5 and 6; see Col. 9, lines 51-67, maintaining and updating path comparison table including a latency parameter).

Regarding claims 12 and 20, Kakadia discloses wherein the profiling comprises estimating at least one of a latency for the each frequency channel of the plurality of frequency channels (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter).

Regarding claim 13, Kakadia discloses wherein the at least one optimizer comprises at least one communication layer optimizer, wherein the at least one communication layer optimizer is configured for:
analyzing the bandwidth associated with the each frequency channel and the latency associated with the each frequency channel (see FIG. 5; see Col. 8, lines 50-67, determining a latency parameter, see Col. 10, lines 19-38, bandwidth capacities); and
configuring the at least one communication layer parameter based on the analyzing, wherein the determining of the at least one optimal communication layer parameter of the at least one communication layer is based on the configuring (see FIG. 4; see Col. 4, lines 26-54, see Col. 6, lines 36-47, see Col. 11, lines 12-19, determining/selecting an optimal one of the plurality of network paths based on monitored performance parameters using path comparison table).

Regarding claim 14, Kakadia discloses a device for facilitating optimizing of a network connection established between the device and one server through at least one network, wherein the device comprises at least one network connection interface configured to establishing the network connection with the one server (see FIG. 2 and 3; see Col. 5, lines 30-46, network switch device includes a communication interface using any suitable communication technologies, see Col. 6, lines 1-6, communication interface include interfaces/ports), wherein the device comprises:
at least one monitor configured for collecting at least one network information associated with the network connection from the at least one network connection interface (see FIG. 1 and 2, communication interface; see Col. 5, line63 to Col. 6, lines 1-6, communication interface to perform one or more of the functions of communication facility including transmitting and receiving communications/data); and
at least one optimizer communicatively coupled with the at least one monitor (see FIG. 1 and 2, monitoring facility), wherein the at least one optimizer is configured for:
profiling each frequency channel of a plurality of frequency channels associated with at least one network connection interface based on the collecting, wherein the at least one network connection interface establishes the network connection using at least one frequency channel of the plurality of frequency channels and at least one communication layer parameter of at least one communication layer associated with the at least one network connection interface (see FIG. 4; see Col. 6, lines 36-47, see Col. 8, lines 20-32, monitoring performance of a plurality of network paths);
determining at least one optimal frequency channel of the plurality of frequency channels based on the profiling (see FIG. 4; see Col. 4, lines 26-54, see Col. 6, lines 36-47, see Col. 11, lines 12-19, determining/selecting an optimal one of the plurality of network paths based on monitored performance); 
determining at least one optimal communication layer parameter of the at least one communication layer based on the profiling, wherein the at least one network connection interface is configured for establishing the network connection using the at least one optimal frequency channel and the at least one optimal communication layer parameter (see FIG. 4; see Col. 4, lines 26-54, see Col. 6, lines 36-47, see Col. 11, lines 12-19, determining/selecting an optimal one of the plurality of network paths based on monitored performance parameters of one or more layer-network paths over which to forward data traffic); and
(see FIG. 1 and 2; see Col. 4, lines 26-54, see Col. 6, lines 36-47, monitoring module to perform one or more of the functions of monitoring facility), wherein the at least one post-optimization processing unit is configured for:
receiving at least one first network performance metric associated with the network connection established using the at least one frequency channel and the at least one communication layer parameter from the at least one network connection interface (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, path data including data representative of monitored performance metrics for paths);
receiving at least one second network performance metric associated with the network connection established using the at least one optimal frequency channel and the at least one optimal communication layer parameter from the at least one network connection interface (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, path data including data representative of monitored performance metrics for paths);
analyzing the at least one first network performance metric and the at least one second network performance metric (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, a path comparison table is maintained and updated based on monitored performance of one or more network paths); and
determining an optimization of the network connection based on the analyzing, wherein the at least one network connection interface is configured for modifying the network connection based on the determining of the optimization (see FIG. 6; see Col. 4, lines 26-54, see Col. 10, lines 19-38, a path comparison table is maintained and updated based on monitored performance of one or more network paths).
Allowable Subject Matter
Claims 5, 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 9,094,080 B1) entitled: “Method and Apparatus for Estimating Statistics in Wireless Systems”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462